PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ROSS et al.
Application No. 16/345,222
Filed: April 25, 2019
For: TEXTILE DECK ASSEMBLY FOR FURNITURE ITEMS

:
:
:	DECISION ON PETITION
:
:
:



This is a decisions on the petition under  37 CFR 1.182, filed February 25, 2021, to expedite  the handling of the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
February 25, 2021, to revive the above-identified application.  

The petition under 37 CFR 1.182 is GRANTED.

The petition for expedited consideration includes payment of the petition fee under 1.182. The relief requested is warranted.  Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed October 22, 2020. The issue fee was timely paid on January 22, 2021.  Accordingly, the application became abandoned on January 23, 2021.  A Notice of Abandonment was mailed January 27, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Inventor’s Oath/Declaration or Substitute statement, (2) the petition fee of $2100, and (3)a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing.





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions